Citation Nr: 1541987	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  09-42 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston

 
THE ISSUE

1.  Whether new and material evidence has been received to reopen a previously denied claim for service connection for a right knee disorder.

2.  Entitlement to a compensable rating for patellofemoral pain syndrome of the left knee prior to January 12, 2011, and in excess of 10 percent thereafter.

3.  Entitlement to an increased rating for bilateral pes planus with history of plantar fasciitis, currently rated at 10 percent disabling.

4.  Entitlement to an increased rating for mechanical low back pain, currently rated at 10 percent disabling.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Dixon, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1990 to October 1995, and from December 1995 to January 1998.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the April 2008 rating decision reduced the Veteran's bilateral pes planus and low back condition ratings from 10 percent to zero percent each.  The Veteran's notice of disagreement placed the issues of reduction on appeal, as well as increased rating for those conditions.  See Veteran's statement dated November 13, 2007.  An October 2009 statement of the case reinstated the Veteran's ratings for the entire period of entitlement, thus resolving that issue.  Therefore, the remaining issues on appeal with regard to those disabilities are the claims for an increased rating for each of those conditions.

The Board also notes that in a supplemental statement of the case issued in February 2012, the Veteran was granted an increased rating from zero to 10 percent for his left knee condition, effective January 12, 2011.  Since that increase did not constitute a full grant of the benefit sought, the increased rating issue remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

Finally, when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Although the Veteran has limited his claim to service connection for PTSD in the present appeal, the Board notes that he had also filed a claim for service connection for depression in January 2014.  Therefore, the Board construes the Veteran's current claim to be one for service connection for an acquired psychiatric disorder, to include PTSD and depression.  Accordingly, the issues are as reflected above.

This case was previously before the Board in July 2014, and was remanded to provide the Veteran with a hearing before a member of the Board.  In June 2015, the Veteran testified before the undersigned Veterans Law Judge during the requested video conference hearing, which was held at the RO.  A transcript of that hearing has been associated with the claims file.  The Board finds that the requested actions were completed and the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

At the hearing, the Veteran and his representative submitted additional pertinent evidence with a waiver of agency of original jurisdiction (AOJ) consideration pursuant to 38 C.F.R. § 20.1304 (2015).  Therefore, the Board finds that the solicitation of a waiver and/or remand for the RO's initial consideration of this evidence is not required.  38 C.F.R. § 20.1304(c).

In adjudicating this appeal, the Board has not only reviewed the physical claims file, but has also reviewed the electronic file on the Virtual VA and VBMS systems to ensure a total review of the evidence.

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision dated in February 2005, the RO decided to not reopen the Veteran's previously denied claim of entitlement to service connection for a right knee disorder on the basis that new and material evidence had not been received with regard to evidence of a chronic right knee disability.

2.  The evidence received since the RO's February 2005 decision is new, but is not material as it does not raise a reasonable possibility of establishing the Veteran's claim of entitlement to service connection for a right knee disability.

3.  Prior to January 12, 2011, the Veteran's left knee condition was manifested by subjective complaints of pain and swelling; limited range of motion, ligament laxity, instability, and subluxation or dislocation had not been shown.

4.  As of January 12, 2011, the Veteran's left knee condition is manifested by subjective complaints of pain, swelling and occasional stiffness; objective findings include moderate ligament laxity; flexion to no worse than 130 degrees; extension to no worse than zero degrees; and crepitus.

5.  The Veteran's bilateral pes planus has been primarily manifested by pain accentuated by use and relieved by orthotics.

6.  The Veteran's low back disability is manifested by pain and limitation of motion to, at most, 85 degrees.



CONCLUSIONS OF LAW

1.  The February 2005 rating decision that declined to reopen the Veteran's claim for service connection for a right knee disorder is final.  38 U.S.C.A. § 7105(c) (2014); 38 C.F.R. § 20.1103 (2015).

2.  New and material evidence has not been submitted and the Veteran's claim for entitlement to service connection for a right knee disorder is not reopened.  38 U.S.C.A. § 5108 (2014); 38 C.F.R. § 3.156 (2015).

3.  Prior to January 12, 2011, the criteria for a compensable rating for patellofemoral pain syndrome of the left knee have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

4.  As of January 12, 2011, the criteria for a disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2015).

5.  The criteria for a disability rating in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2015).

6.  The criteria for a disability rating in excess of 10 percent for mechanical low back pain have not been met.  38 U.S.C.A. § 1155 (2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening the Claim for Service Connection for Right Knee Disorder

The RO last considered the claim for service connection for a right knee disorder in a February 2005 rating decision, and reopening was denied.  The Veteran neither appealed this decision nor submitted new and material evidence within the one year appeal period, and the rating decision therefore became final.  See 38 U.S.C.A. §§ 5103, 5103A, 7105 (2014); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2015).

The Veteran's application to reopen his claim for service connection for a right knee disorder was received in November 2007.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).

The February 2005 rating decision denied service connection for a right knee disorder on the basis that the Veteran had not submitted new and material evidence showing that he had a chronic right knee disorder.  Therefore, in this case, new and material evidence would consist of evidence that the Veteran has a current right knee disorder.

At the time of the February 2005 rating decision, the evidence of record included the Veteran's service treatment records (STRs), which showed complaints of bilateral knee pain and locking during service, and a 1998 VA examination report, wherein the Veteran denied having any problems with his right knee.

Since the February 2005 rating decision, additional evidence has been presented.  Specifically, the Veteran has submitted statements that he experiences constant pain and swelling in his right knee.  Additionally, the Veteran was afforded a VA examination in April 2011 and April 2013 to evaluate his right knee.  Objective clinical testing at both examinations revealed normal range of motion, no objective evidence of pain on motion, no limitation of motion after repetitive-use testing, and no tenderness or pain to palpation in both knees.  Additionally, muscle strength and joint stability testing was normal bilaterally.  Diagnostic imaging showed no evidence of degenerative or traumatic arthritis, patellar subluxation, or other significant findings in the right knee.  The VA examiners concluded that as to the Veteran's right knee, there was no diagnosis of a right knee condition since all examination findings were negative.

The Board acknowledges that the Veteran alleges that he has a right knee disability, and is presumed to be credible for the limited purpose of determining whether to reopen a claim.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, while the Board finds the Veteran's subjective complaints of right knee pain to be credible, that assertion is no different than the allegation he made when he initially filed his claim and when the RO declined to reopen his claim in February 2005.  As such, his statements now are effectively not new.

Accordingly, the Board finds that while all of the above evidence is new, it is not material in that it fails to show that the Veteran has a current right knee disorder, and therefore raises no reasonable likelihood of substantiating the Veteran's claim.  Shade v. Shinseki, 24 Vet. App. 110, 113 (2010).  Therefore, the Veteran's claim is not reopened and it is denied.

II.  Increased Rating Claims

Disability ratings are determined by application of a ratings schedule which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 (2015).  The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015).

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

When evaluating the musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which there is functional loss due to pain, weakness, excess fatigability or incoordination, assuming these factors are not already contemplated by the relevant rating criteria.  Painful motion may be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in, and is rated at the same level as functional loss where motion is impeded.  38 C.F.R. § 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995); Schafrath, 1 Vet. App. at 592; VAOPGCPREC 9-98.

LEFT KNEE

The Veteran is seeking a higher disability rating for his service-connected left knee disability, which is currently evaluated at 10 percent disabling under Diagnostic Code 5299-5257, effective January 12, 2011.  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the bases for the evaluation assigned.  38 C.F.R. § 4.27.

Diagnostic Code 5257 addresses recurrent subluxation or lateral instability of the knee.  Where subluxation or lateral instability is severe, moderate, or mild, disability ratings of 30, 20, or 10 percent, respectively, will be assigned.  30 C.F.R. § 4.71a, Diagnostic Code 5257.  The Board notes that words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Therefore, rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 C.F.R. §4.2, 4.6 (2015).

The evidence concerning the level of severity of the Veteran's knee condition prior to January 12, 2011 comes from a single statement provided by the Veteran, contending that he has pain and swelling in his left knee and has to wrap it daily to lessen the pain.  Veteran statement received November 13, 2007.  The Veteran's medical records are entirely absent for any complaints of or treatment for left knee problems during that time period.

The Board notes that the Veteran failed to report for VA examinations in March 2008 and September 2009, which were scheduled to specifically assess the severity of his left knee condition.  The Veteran has provided no explanation for his failure to report for those appointments.  Veterans are expected to cooperate in the efforts to adjudicate a claim, and the failure to do so subjects them to the risk of an adverse adjudication based on an incomplete and underdeveloped record.  See Kowalski v. Nicholson, 19 Vet. App. 171, 178 (2005); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Generally, where the Veteran fails to report for an examination scheduled in conjunction with a claim for an increased rating, his claim will be denied.  38 C.F.R. § 3.655(b) (2015).  In this case, although the Veteran eventually reported for an examination in April 2011, the RO appropriately denied the Veteran's claim for a compensable rating prior to January 12, 2011, as there was essentially no evidence on which to adjudicate the claim.

Accordingly, the Board finds that a compensable rating in not warranted prior to January 12, 2011.  There is no evidence of any impairment to the Veteran's left knee other than his subjective complaint of pain.  In order to warrant a compensable rating, there must be actual functional impairment caused by a disability.  While pain may cause a functional loss, pain itself does not constitute functional loss.  See Mitchell v. Shinseki, 25 Vet.App. 32 (2011).  Pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance, in order to constitute functional loss.  Id. at 11.  In this case, there is no evidence prior to January 12, 2011, that the left knee pain actually affected the normal working movements of the knee.  Thus, a compensable rating for that time period is not warranted.

A VA treatment record dated January 11, 2011, shows a provisional diagnosis of sprain in the cruciate ligament, with symptoms of pain and instability.  

The evidence concerning the level of severity of the Veteran's knee condition since January 12, 2011, comes mainly from VA examinations provided in April 2011 and April 2013.  At each examination, the Veteran reported pain and stiffness in his left knee, which he treated with medication and a knee brace.  He also reported popping in his left knee during the April 2013 examination.  He stated he had mild flare-ups which would limit prolonged ambulatory activities and squatting.  As to effect on occupation, the April 2013 examiner noted that the Veteran was limited to lifting 40 pounds, walking 15 feet at a time or 1/8 of a mile during the day, and standing for 40 minutes at a time or for 4 hours during the day.  As to effect on daily activities, there was a severe effect on exercise and sports and a mild effect on driving.  Otherwise, the Veteran's left knee condition was noted to have no effect on his activities.

Range of motion testing at those examinations revealed flexion to no worse than 130 degrees, and normal extension.  The Veteran did not have additional limitation of motion following repetitive-use testing, but did have weakened movement, and pain on movement.  Physical examination in April 2011 revealed crepitus and tenderness to palpation.  Muscle strength testing in April 2013 was 4/5.  Joint stability testing was generally shown to be normal.  However, the April 2011 examiner noted there was evidence of mild instability, as there was evidence of a positive drawer test.  Neither examination showed evidence of patellar subluxation.

Based on the above, the Board finds that a disability rating in excess of 10 percent is not warranted at any time during the appeal period.  The Veteran is currently rated at 10 percent under Diagnostic Code 5257, effective January 12, 2011.  In order to warrant the next higher rating, the evidence must show at least moderate instability.  

The Board acknowledges the Veteran's contention that his knee is so unstable that he feels like he's "going one direction, the leg is going the opposite direction."  However, Diagnostic Code 5257 explicitly refers to "lateral instability," which is a specific type of instability demonstrated by clinical testing for ligament laxity, such as Lachman's, McMurray's and drawer tests, as well as varus and valgus stress testing.  In this case, the Veteran was shown to have a positive drawer test during the April 2011 VA examination, with other stability testing being normal.  Consequently, the VA examiner determined that the Veteran had mild instability of his left knee.  While the Board is not bound by a medical examiner's use of the word "mild," such characterization, combined with the otherwise normal stability testing, and lack of evidence of more severe instability in the Veteran's medical records, is probative evidence that the Veteran's left knee instability is only mild and therefore warrants no higher than a 10 percent rating.

The other diagnostic codes pertaining to knee disabilities (Diagnostic Codes 5003, 5010, and 5256-5263) are not applicable in this case.  As shown by the medical evidence of record, there is no indication that the Veteran experiences ankylosis, impairment of the semilunar cartilage, impairment of the tibia and fibula, or genu recurvatum.  Since the Veteran has normal extension and flexion limited to, at most, 130 degrees, a separate rating based on limitation of motion is not warranted.  Finally, diagnostic imaging has shown no evidence of arthritis in the Veteran's left knee.  

The Board acknowledges that the Veteran believes his left knee condition to be of great severity.  However, while the Veteran may disagree with the assessment of mild symptoms, he has not described a level of actual impairment that is inconsistent with the Board's findings.  Additionally, the Veteran is not competent to identify specific levels of his knee instability according to the appropriate diagnostic codes and relevant rating criteria.  In this case, such competent evidence concerning the nature and extent of the Veteran's disabilities has been provided in the medical evidence of record.  As such, the Board finds these records to be more probative than the Veteran's characterization of his left knee symptoms.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  Accordingly, the evidence establishes that the Veteran's left knee disability warrants a 10 percent rating, but no more.

PES PLANUS

The Veteran currently receives a 10 percent rating under Diagnostic Code 5276 for his moderate symptoms of his bilateral pes planus.  In order to warrant an increased rating, the evidence must show "severe" disability with marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, and characteristic callosities.  While this diagnostic code does not define nonspecific words such as "moderate" or "severe," the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  See 38 C.F.R. § 4.6.
 
The majority of the evidence concerning the Veteran's bilateral pes planus comes from VA treatment records and an April 2013 VA examination.  At the VA examination, the Veteran reported that although he had pain accentuated with use and his feet tired quickly, his symptoms were relieved by use of orthotics.  As to functional limitations, the Veteran stated that he was limited to walking 15 feet at a time or 1/8 of a mile during the day, and standing for 40 minutes at a time or for 4 hours during the day.  Physical examination of the feet revealed no pain on manipulation, swelling, characteristic callosities, tenderness of the plantar surface, pronation or other deformity, or impairment with the Achilles tendon.  The weight-bearing line was over or medial to the great toe.
 

The Veteran's medical records show that he sought treatment for foot pain on a few occasions during the period on appeal.  A June 2007 podiatry record and July 2007 follow-up appointment indicate that the Veteran had "excessive pronation" and tenderness of the plantar fascia.  The Veteran was prescribed orthotics at that time.  Subsequent records show that although the Veteran continued to complain of foot pain, re-evaluation of his feet was absent for pronation or other deformity.  See VA treatment records dated July 15, 2009, April 9, 2010, September 6, 2011, February 2, 2012, February 8, 2012, and July 22, 2014.  Rather, the Veteran was merely advised to do stretching and strengthening, and use arch supports.  See VA treatment records dated September 6, 2011, and February 8, 2012.
 
At his Board hearing, the Veteran reported that his feet would get numb, and he has pain in the middle of each foot.  The Veteran stated that he couldn't stand for prolonged periods of time, or walk for more than 50 to 75 feet, because his feet and legs get numb.
 
Based on the above, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's bilateral pes planus at any time during the period on appeal.  Although the Veteran complains of severe pain and functional limitation resulting from his pes planus, his complaints are simply not consistent with what was observed at the April 2013 VA examination.  As discussed above, there was no tenderness to palpation, swelling, pronation or other evidence of severe pes planus symptomatology.  Furthermore, despite the Veteran's subjective complaints that his feet and legs get numb due to his pes planus, objective neurological testing has shown normal motor, reflex and sensory testing in the Veteran's lower extremities.  See VA treatment record dated July 16, 2009; October 2013 VA examination for headaches.  While not all of the criteria must be found to be present to warrant a 30 percent rating, the symptomatology must rise to a level consistent with "severe" pes planus.  In this case, the Veteran's subjective complaints of pain and numbness are insufficient to warrant a rating in excess of 10 percent.

The Board acknowledges that VA treatment records dated in June and July 2007 note "excessive pronation," and tenderness of the plantar fascia, thus indicating a higher rating may be warranted.  As the April 2013 VA examination showed no evidence of pronation or deformity, it appears that any prior pronation had improved by the time of that examination.  However, the Board finds that neither a higher rating nor a staged rating is appropriate in this case.  

There is very little medical evidence pertaining to the Veteran's pes planus between June/July 2007 and April 2013.  Notably, the Veteran failed to report for VA examinations in January 2007, August 2008, March 2008, and September 2009, which were scheduled to specifically assess the severity of his pes planus.  Although the VA received a statement from the Veteran in February 2008 asserting that he had not known about the first two examinations, he has provided no explanation for his failure to report for the second two appointments.  As noted with regard to his left knee claim, the Veteran is expected to cooperate in efforts to adjudicate his claim or risk adverse adjudication.  See Kowalski, 19 Vet. App. at 178; Wood, 1 Vet. App. at 193.  Although the Veteran eventually reported for an examination in April 2013, the RO appropriately denied the Veteran's claim for an increased rating prior to April 2013, due to the Veteran's failure to report for his examinations.

Moreover, even if the single notation of pronation and tenderness were evidence of "severe" pes planus warranting a higher rating, the Board finds that a staged rating is not appropriate in this case.  When a claimant is awarded service connection, separate disability ratings, known as staged ratings, may be assigned where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007).  Here, the evidence shows that at some point between July 2007 and April 2013, the Veteran no longer exhibited pronation and tenderness along the plantar fascia.  However, medical records during that time period only document that the Veteran continued to have general pain in his feet.  As discussed above, there is no other evidence during that time period due to the Veteran's failure to report to multiple VA examinations.  Therefore, there is no information to show the date of improvement of his condition prior to April 2013.  As it would require complete speculation as to when the Veteran's pronation and plantar fascia tenderness improved, the factual findings in this case do not show distinct time periods where the Veteran's pes planus exhibited symptoms that would warrant different ratings.  Accordingly, staged ratings are not assigned.

The Board has considered other possible diagnostic codes for evaluating the Veteran's pes planus.  However, VA examination reports from the period on appeal show that the Veteran's feet are absent for foot conditions contemplated by Diagnostic Codes 5277-5283, namely pes cavus, hallux valgus, hallux rigidus, hammer toe, and malunion/nonunion of the tarsal or metatarsal bones.  As to Diagnostic Code 5284, that code also does not apply.  Pes planus is specifically rated under Diagnostic Code 5276.  When a diagnostic condition is listed in the VA's schedule for rating disabilities, it should be rated under the diagnostic code that specifically pertains to it.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015); 38 C.F.R. 4.27.  Accordingly, the only diagnostic code that applies in this case is Diagnostic Code 5276. 

In summary, the Veteran's bilateral pes planus does not warrant a rating in excess of 10 percent at any time during the appeal, and his claim must be denied.
 

LOWER BACK

The Veteran currently receives a 10 percent rating under Diagnostic Code 5237 for his mechanical low back pain.  In order to warrant a higher rating, the evidence must show: forward flexion of the thoracolumbar spine to 60 degrees or less; the combined range-of-motion of the thoracolumbar spine to 120 degrees or less; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; or ankylosis of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  General Rating Formula for Diseases and Injuries of the Spine Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  Id.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.
 
Unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  General Rating Formula for Diseases and Injuries of the Spine Note (5).  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  Id.

The Veteran was provided with a VA examination in April 2013, during which he reported ongoing pain in his back since service, with flare-ups two to three times per year, which would last for one to two days.  He requires use of a TENS unit daily.  During flare-ups, the Veteran experiences stiffness and poor range of motion, as well as diminished ability to lift, stand, walk, bend, stoop and squat.  Range of motion testing revealed forward flexion to 85 degrees, with all other motion within normal limits.  There was no change in range of motion following repetitive-use testing, though there was weakened movement and pain on movement.  There was no evidence of tenderness to palpation, guarding or muscle spasm, muscle atrophy.  Muscle strength, reflex, and sensory testing were all normal.  Straight-leg testing was negative.  The Veteran did not have any signs or symptoms of radiculopathy.  The examiner noted that the Veteran did not have intervertebral disc syndrome.  As to effect on work, the examiner noted that the Veteran was limited to lifting 40 pounds, walking 15 feet at a time or 1/8 of a mile during the day, and standing for 40 minutes at a time or for 4 hours during the day.

Based on the above, the Board finds that the preponderance of the evidence shows that the Veteran's back disability most closely approximates the criteria for a 10 percent rating.  While the Board acknowledges that the Veteran experiences some limited and painful motion, evaluations in excess of the minimum compensable rating must be based on demonstrated functional impairment.  The issue is not whether pain additionally limits flexion, but whether that additional limitation would decrease the flexion to less than 60 degrees.  The Veteran's representative suggested during the Board hearing that the Veteran's lumbar spine range of motion was more limited during flare-ups than as recorded during VA examinations.  While the Board recognizes that flare-ups may cause additional limitation, the evidence in this case does not show or suggest that motion of the lumbar spine is decreased to 60 degrees or less during flare-ups.  Additionally, there is no evidence of muscle spasm or guarding, or ankylosis.  Statements submitted by the Veteran, as well as his VA treatment records, show complaints of pain, but are otherwise absent for findings to indicate a higher rating is warranted.  Accordingly, a rating in excess of 10 percent is not warranted.

A higher rating under Diagnostic Code 5243 based on incapacitating episodes for intervertebral disc syndrome (IVDS), is not warranted in this case since the VA examiner noted that the Veteran does not have IVDS and there is no evidence in the record to otherwise indicate that the Veteran has IVDS.

In sum, the Board finds that the objective testing shows that the Veteran's low back disability meets the criteria for a 10 percent rating, but no more.  Therefore, his claim for a rating in excess of 10 percent must be denied.

III. Extraschedular Consideration

The Board has also considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) (2015).  The Board may not assign an extraschedular rating in the first instance, but rather must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular evaluation is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Thun v. Peake, 22 Vet. App 111, 115 (2008).  Additionally, a Veteran may be entitled to consideration under 38 C.F.R. § 3.321(b) where the combined effect of multiple service-connected disabilities is exceptional and not captured by schedular evaluations.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  In other words, if a comparison between the Veteran's disability level and symptomatology and the established criteria shows that the Veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.

The Board finds that the evidence in this case does not show such an exceptional disability picture that the available schedular ratings are inadequate.  The Veteran's left knee, pes planus, and back conditions are all manifested by pain, as well as some limitation of motion in his left knee and back.  Such symptoms are expressly contemplated by the rating criteria for those disorders.  The Veteran has not been shown to have any symptomatology due to his service-connected conditions that are inadequately recognized by the ratings in effect for those conditions.  

For these reasons, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all the Veteran's service-connected disabilities.  Accordingly, referral for extraschedular consideration is not warranted.  Johnson, 762 F.3d at 1365-1366.

The Board has also considered whether the issue of entitlement to TDIU was reasonably raised by the record in this case as part of the Veteran's claims for increased ratings for his lower back, left knee, and pes planus.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, neither the Veteran nor the evidence suggests unemployability due to his service-connected disabilities.  Rather, the Veteran has attributed his unemployment to his non-service-connected headaches.  See June 2015 Board hearing; VA Form 21-8940 dated February 19, 2013; June 2015 VA examination.  Therefore, as there is no evidence of unemployability due to his service-connected disabilities, the issue of TDIU is not reasonably raised by the record and is not part of the rating appeal.

IV. VA's Duties to Notify and Assist

The Veteran does not assert that there has been any deficiency in the notice provided to him under the Veteran's Claims Assistance Act of 2000 (VCAA).  Notice letters dated in October 2004, December 2007, February 2008, and March 2011 are of record.  The RO has obtained pertinent medical records including the Veteran's STRs and VA treatment reports.  The Veteran has not identified any other outstanding records that he wants VA to obtain or that he believes are relevant to his claims.  Therefore, the duty to assist him in obtaining pertinent records has been satisfied, to the extent that identified records are obtainable.  38 C.F.R. § 3.159(c) (2015).

The Veteran was also provided with VA examinations in April 2011 and April 2013.  He has made no allegations as to the inadequacy of any medical opinion.  As such, the Board is entitled to presume the competence of the VA examiners and the adequacy of the examinations.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011).  
Although the Veteran implied during his June 2015 Board hearing that his left knee, pes planus, and back conditions have worsened in the last couple of years, a new examination is not warranted.  The mere passage of time between the examination and the Board's review does not, in and of itself, trigger a remand for another more contemporaneous examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (holding that a remand was not required solely due to the passage of time since the most recent VA examination); VAOPGCPREC 11-95 (1995).  Rather, the pertinent question is whether the Veteran's condition has changed since his last examination such that the evidence is inadequate to decide the claim.  

Regarding his pes planus, the Veteran's primary complaints during his Board hearing were of numbness, pain, and being unable to walk long distances.  These symptoms are not any worse than what was before the VA examiner in April 2013.  Indeed, the Veteran told the examiner he could not walk more than 15 feet at a time, but told the VLJ in June 2015 that he could walk 50 to 75 feet.  As to the left knee, the Veteran stated that he could no longer do "butt kicks."  However, the April 2013 VA examination showed flexion to 130 degrees, indicating the Veteran was already unable to do butt kicks at that time.  See 38 C.F.R. § 4.71, Plate II.  As to his back, he merely stated that his pain was worse since his condition began and he had limited range of motion.  Although the Veteran contends that his conditions are worse, his description of his symptoms since his last examination do not suggest a worsening of his conditions, nor does any of the medical evidence that post-dates the examination suggest that the Veteran's condition has changed.   In sum, the April 2013 examination reports provide sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  Thus, the Board finds there is no duty to provide another examination or a medical opinion.

Finally, the Veteran testified at a hearing before the Board in June 2015.  A VLJ who conducts a hearing must fully explain the issues and suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Here, during the hearing, the Veteran was assisted by a representative and the VLJ asked relevant questions concerning the Veteran's symptoms and the resulting impairment, as well as the effect of his disabilities on his ability to work.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2015).  Accordingly, the Board finds that no further development is required in this case.





	(CONTINUED ON NEXT PAGE)

ORDER

As new and material has not been presented to reopen a claim of service connection for right knee disability, the claim is not reopened.

Entitlement to a disability rating in excess of 10 percent for patellofemoral pain syndrome of the left knee is denied.

Entitlement to a disability rating in excess of 10 percent for bilateral pes planus is denied.

Entitlement to a disability rating in excess of 10 percent for mechanical low back pain is denied.


REMAND

As to the Veteran's claim for entitlement to service connection for a psychiatric disorder, to include PTSD and depression, the Board finds that remand is necessary in order to assist him in developing his claim.  

The Veteran has not been provided with an examination specifically for evaluation for PTSD.  In September 2014, the Veteran was provided with a VA examination regarding service connection for depression as secondary to his service-connected disabilities.  During the clinical interview, the Veteran provided a "vague unspecified stressor of someone putting a hit out on his life," as well as an incident in which he was attacked by several men with baseball bats.  The examiner noted that there were disconnected criteria for a diagnosis of PTSD, and they were not tied to either of the stressors the way they should be.  As to the Veteran's depression, the examiner opined that it was "less likely than not" associated with any of the Veteran's service-connected conditions, but failed to address whether it was directly related to service.  

Since that examination, the Veteran has provided more detailed information regarding his PTSD stressor.  Specifically, during the June 2015 Board hearing, the Veteran testified that in 1991, he was instructed by NCIS special agents to buy drugs from his roommate, E.W.  On one occasion, the Veteran was buying cocaine from E.W. when NCIS agents kicked in the door, with guns drawn, and pushed everyone onto the floor.  They also put "straps" on the Veteran's wrists, and handcuffs on everyone else.  E.W. then screamed out that it was a half a million dollar hit on whoever gave him up.  The Veteran was then transferred to Newport, RI, for his safety, and was told to report to his First Lieutenant, but not to do any work until they came to get him.  He then went to Virginia to do more work for NCIS, and was finally sent to a ship where he was working as a boatswain's mate.   

A Naval Investigative Service Command Report submitted by the Veteran in June 2014 corroborates that the Veteran was an NCIS undercover operative in July 1991, and that E.W. told the Veteran "I'm going to kill you," during that encounter.

The Veteran's medical records show that he was diagnosed with PTSD, but it is unclear whether that diagnosis was rendered in accordance with the requirements of 38 C.F.R. § 4.125(a) (2015).  As the Veteran has provided detailed and corroborated information regarding his PTSD stressor, but has not been provided a VA examination to address that stressor, remand is necessary.

The Board notes that the Veteran has reported to his medical treatment providers that he is a Navy Seal and combat veteran, with deployments to numerous locations.  See VA treatment record dated July 16, 2009.  The Veteran also reported during his September 2014 and June 2015 VA examinations that he was hit on the head with baseball bats by several men in 1993 and required 5 staples.  However, these statements are contradictory with the Veteran's military personnel and medical records.  Therefore, the Veteran is to be considered credible only as to the PTSD stressor described during his June 2015 Board hearing, and to the extent that he may have participated as an undercover operative in additional Navy drug investigations during his military career.
Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's medical records from the VA Medical Center in Houston dated from February 2015 to the present.

2.  Only after obtaining any available VA records, then  schedule the Veteran for a VA psychiatric examination.  The claims file must be made available to and reviewed by the examiner.  In answering the following questions, the examiner should address the Veteran's stressor as well as the medical evidence of record.
 
The examiner should accept as true the Veteran's in-service stressor involving an undercover drug operation and threats made to his life.  
 
a. The examiner must offer an opinion, with full supporting rationale, as to whether the Veteran has PTSD meeting the criteria of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  If a diagnosis of PTSD is made, the examiner must opine whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's PTSD is the result of the documented in-service event.
 
b. Regardless of whether the examiner determines that the clinical evidence supports a diagnosis of PTSD, the examiner should provide a diagnosis of any and all psychiatric disorders and specifically state whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that any diagnosed psychiatric disorder was incurred in, or is a result of, active duty service.  
 
Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.
 
If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).
 
All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.

3. Then, readjudicate the claim on appeal.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.  The case should then be returned to the Board for further consideration, if otherwise in order.


	
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals





